IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF S.R.P. IN RE:          : No. 429 WAL 2017
ADOPTION OF S.G.P. IN RE: ADOPTION        :
OF K.D.P.                                 :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
PETITION OF: J.P., NATURAL FATHER         :


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.